Citation Nr: 0813081	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic infection of the ears.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.

3.  Entitlement to service connection for a chronic infection 
of the ears.

4.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to warfare 
chemicals.

5.  Entitlement to service connection for dizziness, to 
include as secondary to exposure to warfare chemicals.

6.  Entitlement to service connection for a low back 
disability, to include as secondary to exposure to warfare 
chemicals.

7.  Entitlement to service connection for a prostate 
disorder, to include as secondary to exposure to warfare 
chemicals.

8.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to warfare chemicals.

9.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to exposure to warfare 
chemicals.

10.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently rated as 10 percent disabling.

11.  Entitlement to a compensable rating for bilateral 
pterygia.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946, and from August 1950 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and May 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's previously denied claims of 
entitlement to service connection for a chronic infection of 
the ears and for defective vision; denied his claims of 
entitlement to service connection for a pulmonary disorder, 
dizziness, a low back disability, a prostate disorder, 
hypertension, and cardiovascular disease, each to include as 
secondary to exposure to herbicide agents; and denied his 
claims of entitlement to increased ratings for bilateral 
conjunctivitis and pterygia.
The application to reopen the claim of entitlement to service 
connection for defective vision, and the issues of 
entitlement to service connection for a pulmonary disorder, a 
prostate disorder, a low back disability, hypertension, and 
cardiovascular disease, each to include as secondary to 
exposure to warfare chemicals, and entitlement to increased 
ratings for conjunctivitis and bilateral pterygia are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a chronic infection 
of the ears was previously denied in a January 1964 rating 
decision.  The RO declined to reopen the claim in December 
1977 and August 2004 rating decisions.  The veteran was 
notified of those decisions but failed to perfect an appeal.

2.  The evidence received since the last final denial in 
August 2004 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The veteran does not have a current diagnosis of a 
disorder manifested by dizziness that is related to his 
active service.

4.  The veteran's chronic right otitis externa first 
manifested during his period of active service.

5.  The veteran does not have a current diagnosis of chronic 
left otitis externa.  


CONCLUSIONS OF LAW

1.  The January 1964 and August 2004 rating decisions that 
respectively denied and declined to reopen the claim for 
service connection for a chronic infection of the ears are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a chronic infection of the 
ears.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  A disorder manifested by dizziness was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

4.  Chronic right otitis externa was incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

5.  Claimed chronic left otitis externa was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a chronic infection of the ears 
(otitis externa) was previously denied in a January 1964 
rating decision.  The RO declined to reopen the claim in 
December 1977 and August 2004 rating decisions.  Although the 
RO declined to reopen the claim in the August 2005 rating 
decision, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an August 2004 rating decision, the RO declined to reopen 
the veteran's claim of entitlement to service connection for 
a chronic ear infection.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the January 1964, December 1977, and August 2004 decisions 
became final because the veteran did not file a timely 
appeal.

The claim for entitlement to service connection for a chronic 
infection of the ears may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in May 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence 
demonstrating a current diagnosis of an ear infection and the 
claim was denied.  

The veteran applied to reopen his claim for service 
connection in May 2005.  The Board finds that the evidence 
received since the last final decision in August 2004 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes treatment records dated from 
January 2004 to June 2007 which show that in June 2006 the 
veteran was treated for right otitis externa and that in 
September 2006 he was noted to have perforations of both the 
right and left ear drums and a mild degree of otorrhea.  This 
is evidence that is both new and material, as it demonstrates 
a current diagnosis of an ear infection.  At the time of the 
August 2004 denial, the veteran did not have a current 
diagnosis of an ear infection.  This new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for a chronic infection of the ears is 
reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A.  Chronic Ear Infection

The veteran contends that he developed a chronic infection of 
the ears during service that he has continued to experience 
on an intermittent basis since that time.

His service medical records reflect that on examination in 
April 1946, prior to separation from his first period of 
active service, he was found to have symptomatic mild otitis 
externa of the right ear.  On examination in September 1951, 
prior to induction into his second period of active service, 
no active ear infections were found.  In August 1957, he was 
treated for acute otitis externa.  In November 1957, the 
veteran underwent examination in conjunction with a proposal 
to place him on temporary disability for excessive 
photophobia and poor vision, secondary to a history of 
recurrent bilateral pterygia and conjunctivitis.  The veteran 
did not complain of ear trouble at that time, and no ear 
problems were diagnosed.  On his first examination for 
temporary disability in May 1959, however, the veteran 
complained that in the past year he had developed a fungal 
infection of the ears.  His symptoms had dissipated prior to 
the examination, but he felt that his hearing had worsened as 
a result of the infection.  It was noted that the veteran 
would be thoroughly examined with respect to his ears at the 
time of the next annual examination.  On his second 
examination for temporary disability in May 1960, the veteran 
was found to have dry, scaly, bilateral otitis externa.  He 
was diagnosed with a diffuse, bilateral, chronic infection of 
the external auditory meatus.  On his third examination for 
temporary disability in May 1961 the veteran was again found 
to have chronic otitis externa of both ears.  He was 
subsequently formally released from service.

There are no post-service clinical records confirming a 
diagnosis of otitis externa until June 2006, when the veteran 
was found to have right otitis externa.  The veteran, 
however, contends that while he has continued to experience 
difficulty with chronic otitis externa since his active 
service, he did not always seek professional treatment for 
the infection, and the records for the occasions on which he 
did are no longer available.  The Board finds the veteran's 
testimony as to the continuity of symptomatology related to 
otitis externa to be credible, given that the record reflects 
that the veteran has more or less continuously prosecuted his 
claim of entitlement to service connection for a chronic 
infection of the ears since January 1964.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).

The remaining question before the Board is thus whether there 
is a nexus between the veteran's June 2006 diagnosis of right 
otitis externa and the chronic otitis externa diagnosed in 
service.  In this regard, the Board finds that because the 
symptoms associated with otitis externa are readily 
observable by a layperson, the veteran's lay testimony as to 
a relationship between post-service otitis externa and in-
service otitis externa is competent to establish a nexus 
between the veteran's June 2006 diagnosis of right otitis 
externa and the chronic otitis externa diagnosed in service.  
Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 
Vet. App. 247 (evidence of a relationship between the present 
disability and the post-service symptomatology may be 
established through lay testimony if the relationship and the 
disability are capable of lay observation).  Accordingly, the 
Board finds that service connection for chronic right otitis 
externa is warranted.  With regard to the left ear, however, 
the Board finds that service connection is not warranted, as 
there is no post-service clinical evidence demonstrating that 
the veteran has continued to experience difficulty with 
chronic left otitis externa since his separation from 
service.

The weight of the evidence indicates that the veteran's 
chronic right otitis externa was incurred in service, and 
service connection for a chronic infection of the right ear 
is therefore warranted.  As the preponderance of the evidence 
is against the claim for service connection the left ear, 
however, the claim for service connection for a chronic 
infection of the left ear must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Dizziness

The veteran contends that he experiences dizziness as a 
result of exposure to warfare chemicals in service.  His 
service personnel records show that he served as an 
infantryman and was awarded decorations indicative of 
participation in combat but do not confirm his participation 
in any activities as a result of which he would have been 
exposed to hazardous chemicals.  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The provision 
does not establish a presumption of service connection; 
rather, it eases a combat veteran's burden of demonstrating 
the occurrence of some in-service incident to which the 
current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service; both of these inquiries generally require competent 
medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  

As the veteran's service personnel records demonstrate 
participation in combat, the veteran is entitled to a reduced 
evidentiary burden for establishing the occurrence of an in-
service incident to which his current disability may be 
connected.  In February 2006, VA sent the veteran a letter 
requesting that he describe the circumstances of his exposure 
to warfare chemicals so that his contention could be further 
investigated.  The veteran, however, did not respond, and 
thus no additional action could be taken.  Given the 
veteran's failure to respond to VA's request for additional 
information regarding the circumstances of his exposure to 
warfare chemicals, the Board finds that VA has satisfied its 
duty to assist the veteran in this regard.  Additionally, as 
there is no evidence corroborating the veteran's exposure to 
warfare chemicals in service, including during his 
participation in combat, the Board finds that service 
connection for dizziness secondary to exposure to warfare 
chemicals is not warranted.  The Board thus turns to the 
merits of the veteran's claim on alternate bases.  The Board 
notes that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran's service medical records are silent as to any 
complaints or treatment for a disorder manifested by 
dizziness.  On examination in April 1946 and in September 
1957, prior to separation from each period of service, there 
is no indication that the veteran reported experiencing 
dizziness.  No disorder manifested by dizziness was diagnosed 
after examination.  Because no dizziness disorder was either 
diagnosed in service or upon examination prior to separation 
from service, the Board finds that there was no evidence of a 
chronic dizziness disorder at separation.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
dizziness disorder.  38 C.F.R. § 3.303(b).  In this case, 
however, post-service medical records also do not demonstrate 
a diagnosis of a disorder manifested by dizziness.  
Nevertheless, the veteran is competent to offer testimony 
regarding the nature, frequency, and severity of the 
observable symptoms of his condition.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The veteran is thus competent to report 
that he experiences dizziness.  He is not, however, competent 
to establish a nexus between an in-service event or injury 
and a medical diagnosis, such as a disorder manifested by 
dizziness.  Savage v. Gober, 10 Vet. App. at 488 (1997); 
Hickson v. West, 12 Vet. App. 247 (1999).  Here, whether the 
veteran's current dizziness is related an in-service 
occurrence requires a medical opinion because that 
relationship is not capable of lay observation.  
Significantly, no medical professional has related the 
veteran's complaints of dizziness to any in-service event.  

In light of the insufficient medical evidence of a nexus 
between the veteran's complaints of dizziness and his 
service, VA's duty to assist the veteran in obtaining 
evidence sufficient to substantiate the claim is relevant.  
In this case, however, the Board finds that VA has satisfied 
its duty to assist.  Because there is no evidence 
demonstrating dizziness at any time during service or at 
separation from service, and there is no competent or 
credible evidence of record suggesting that the veteran's 
current complaints of dizziness are related to his period of 
service, the Board finds that a VA examination is not 
required in this case.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

The first post-service clinical evidence of record related to 
complaints of dizziness is dated in May 2005, when the 
veteran filed his claim for service connection.  This is 
approximately 47 years after separation from service.  As 
there is no record of complaints for approximately 47 years 
after separation from service and the veteran has not been 
diagnosed with a disorder for which service connection may be 
granted on a presumptive basis, presumptive service 
connection is not warranted.  Additionally, in view of the 
lengthy period without complaints, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case there is no probative evidence relating the 
veteran's complaints of dizziness to his period of active 
service.  Accordingly, the Board finds that service 
connection is not warranted.

The weight of the medical evidence demonstrates that the 
veteran's dizziness first manifested many years after service 
and was not caused by any incident of service.  The Board 
concludes that dizziness was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005 and February 
2006; rating decisions in August 2005 and May 2006; a 
statement of the case in October 2005; and a supplemental 
statement of the case in May 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Additionally, at the time of 
the prior final denial of the claim for service connection 
for a chronic infection of the ears in August 2004, VA 
informed the veteran that his claim was denied because he had 
failed to submit evidence that demonstrated a current 
diagnosis of an ear infection.  This communication, in 
addition to the above correspondence, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the July 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The claim for service connection for a chronic infection of 
the ears is reopened.  

Service connection for chronic right otitis externa is 
granted.

Service connection for chronic left otitis externa is denied.

Service connection for dizziness, to include as secondary to 
exposure to warfare chemicals, is denied.




REMAND

Additional development is needed prior to further disposition 
of the application to reopen the claim of entitlement to 
service connection for defective vision, and the issues of 
entitlement to service connection for a pulmonary disorder, a 
prostate disorder, a low back disability, hypertension, and 
cardiovascular disease, each to include as secondary to 
exposure to warfare chemicals, and entitlement to increased 
ratings for conjunctivitis and bilateral pterygia.

In a letter received at the RO in October 2004, Dr. Jorge C. 
Martinez Aja, the veteran's private physician, stated that he 
had been treating the veteran for chronic obstructive 
pulmonary disease, congestive heart failure, and 
osteoarthritis.  The record reflects that treatment records 
dated from August 1997 to June 2003 have been obtained from 
Dr. Martinez and associated with the claims file.  Records 
dated after June 2003, however, have not yet been associated 
with the claims file.  As VA treatment records dated from 
June 2003 to June 2007 show that the veteran has continued to 
receive private treatment from Dr. Martinez for these 
disabilities, and these records have not yet been requested, 
VA is on notice that there are additional records that may be 
applicable to the veteran's claims, and these records should 
be obtained.  

Similarly, VA treatment records dated from January 2004 to 
June 2007 show that the veteran received private treatment 
from Dr. Gonzalez for cardiovascular problems, including 
hypertension.  It does not appear that these records have yet 
been requested.  As VA is on notice that there are additional 
records that may be applicable to the veteran's claims, those 
records should be obtained.  

Additionally, in a letter received from the veteran in 
September 2003, the veteran stated that he underwent prostate 
surgery in 1981 at the San Lucas Hospital in Ponce, Puerto 
Rico.  The records associated with this surgery have not yet 
been requested.  As these records may be relevant to the 
veteran's claim for service connection for a prostate 
disorder, these records should be obtained.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran seeks 
increased ratings for his conjunctivitis and bilateral 
pterygia.  According to the diagnostic criteria pertaining to 
pterygia, pterygia are to be rated based upon loss of vision.  
The veteran was scheduled for a VA eye examination in July 
2005, for which he failed to report.  Correspondence received 
from the veteran at that time indicated that he was unable to 
report for the examination because he had been ordered to bed 
rest.  Subsequent records demonstrate that the veteran was 
able and did report for a VA neurological examination in June 
2007.  Thus, it appears that the veteran is physically able 
to report for an examination at the present time.  The Board 
finds that the veteran's failure to appear for the July 2005 
examination was for good cause, and as such, on remand the 
veteran's VA eye examination should be rescheduled.

Finally, with respect to the application to reopen the claim 
of entitlement to service connection for defective vision, 
the Board finds that this claim is inextricably intertwined 
with the veteran's pending claims of entitlement to increased 
ratings for bilateral conjunctivitis and pyterygia, as the 
resolution of those claims might have bearing upon the 
application to reopen the claim of entitlement to service 
connection for defective vision.  The appropriate remedy 
where a pending claim is inextricably intertwined with other 
claims is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claims.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated from June 
2003 to the present from Dr. Jorge C. 
Martinez Aja in Coamo, Puerto Rico.  
All attempts to secure these records 
must be documented in the claims 
folder.

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file all 
private medical records pertaining to 
treatment for cardiovascular problems, 
including hypertension, from Dr. 
Gonzalez.  All attempts to secure these 
records must be documented in the 
claims folder.

3.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file all 
records pertaining to the 1981 prostate 
surgery from the San Lucas Hospital in 
Ponce, Puerto Rico.  All attempts to 
secure these records must be documented 
in the claims folder.

4.  After obtaining any VA treatment 
records dated since June 2007, schedule 
the veteran for a VA eye examination 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected bilateral 
conjunctivitis and pterygia.  The 
examiner should specifically provide 
findings regarding any loss of vision 
secondary to the conjunctivitis and 
bilateral pterygia.  Notify the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the case, and that 
the consequences of failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2007).

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen the claim of 
entitlement to service connection for 
defective vision, and the issues of 
entitlement to service connection for a 
pulmonary disorder, a prostate 
disorder, a low back disability, 
hypertension, and cardiovascular 
disease, each to include as secondary 
to exposure to warfare chemicals, and 
entitlement to increased ratings for 
conjunctivitis and bilateral pterygia.  
If action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


